Fourth Court of Appeals
                                           San Antonio, Texas
                                      MEMORANDUM OPINION
                                               No. 04-14-00680-CV

                           IN THE INTEREST OF S.P., E.P.-M., and C.M. Jr.

                      From the 37th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013-PA-02655
                     Honorable Charles E. Montemayor, Associate Judge Presiding

Opinion by:       Luz Elena D. Chapa, Justice

Sitting:          Karen Angelini, Justice
                  Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: March 11, 2015

AFFIRMED

           This is an appeal from a judgment terminating parental rights regarding minor children S.P.

(born in 2002), E.P.-M. (born in 2011), and C.M. Jr. (born in 2013). 1 The trial court terminated

the parent-child relationship between Christopher and E.P.-M. and C.M. Jr., and that between

Joseph and S.P.         Christopher and Joseph appealed separately.                    Each father challenges the

sufficiency of the evidence supporting the trial court’s findings that termination of their parental

rights was in their respective children’s best interest. We affirm.




1
 To protect the identity of the minor children, we refer to the children’s parents by their first names and to the children
by their initials. See TEX. FAM. CODE ANN. § 109.002(d) (West 2014); TEX. R. APP. P. 9.8(b)(2).
                                                                                     04-14-00680-CV


                                          BACKGROUND

       In November 2013, the Department of Family and Protective Services filed a petition

seeking to terminate the parental rights of Andrea and her children’s fathers, Christopher and

Joseph. The Department sought and received temporary managing conservatorship, and the

children were placed with a maternal aunt. After trial, the trial court terminated the rights of all

parents, and the fathers now appeal.

                                       STANDARDS OF REVIEW

       A judgment terminating parental rights must be supported by clear and convincing

evidence. TEX. FAM. CODE ANN. § 161.001 (West 2014). To determine whether this heightened

burden of proof was met, we employ a heightened standard of review to determine whether a

“factfinder could reasonably form a firm belief or conviction about the truth of the State’s

allegations.” In re C.H., 89 S.W.3d 17, 25 (Tex. 2002). “This standard guards the constitutional

interests implicated by termination, while retaining the deference an appellate court must have for

the factfinder’s role.” In re O.N.H., 401 S.W.3d 681, 683 (Tex. App.—San Antonio 2013, no pet.).

We do not reweigh issues of witness credibility but defer to the factfinder’s reasonable

determinations of credibility. In re J.P.B., 180 S.W.3d 570, 573 (Tex. 2005).

       A legal sufficiency review requires us to examine the evidence “in the light most favorable

to the finding to determine whether a reasonable trier of fact could have formed a firm belief or

conviction that its finding was true.” In re J.F.C., 96 S.W.3d 256, 266 (Tex. 2002). We assume

the factfinder resolved disputed facts in favor of its finding if a reasonable factfinder could have

done so, and we disregard all evidence that a reasonable factfinder could have disbelieved or found

incredible. Id. But we may not simply disregard undisputed facts that do not support the finding;

to do so would not comport with the heightened burden of proof by clear and convincing evidence.

Id.
                                                -2-
                                                                                       04-14-00680-CV


       When conducting a factual sufficiency review, we evaluate “whether disputed evidence is

such that a reasonable factfinder could not have resolved that disputed evidence in favor of its

finding.” Id. The evidence is factually insufficient “[i]f, in light of the entire record, the disputed

evidence that a reasonable factfinder could not have credited in favor of the finding is so significant

that a factfinder could not reasonably have formed a firm belief or conviction.” Id.

                                 THE CHILDREN’S BEST INTEREST

       The best-interest determination is a wide-ranging inquiry, and the Texas Supreme Court

has set out some factors relevant to the determination:

       •   the desires of the child;
       •   the emotional and physical needs of the child now and in the future;
       •   the emotional and physical danger to the child now and in the future;
       •   the parental abilities of the individuals seeking custody;
       •   the programs available to assist these individuals to promote the best interest of
           the child;
       •   the plans for the child by these individuals or by the agency seeking custody;
       •   the stability of the home or proposed placement;
       •   the acts or omissions of the parent which may indicate that the existing parent–
           child relationship is a proper one; and
       •   any excuse for the acts or omissions of the parent.

Holley v. Adams, 544 S.W.2d 367, 372 (Tex. 1976). The list is not exhaustive, and not every factor

must be proved to find that termination is in the child’s best interest. In re C.H., 89 S.W.3d at 27.

Evidence of only one factor may be sufficient for a factfinder to form a reasonable belief or

conviction that termination is in the child’s best interest—especially when undisputed evidence

shows that the parental relationship endangered the child’s safety. Id. “Evidence that the parent

has committed the acts or omissions prescribed by section 161.001 may also be probative in

determining the child’s best interest; but the mere fact that an act or omission occurred in the past

does not ipso facto prove that termination is currently in the child’s best interest.” In re O.N.H.,




                                                 -3-
                                                                                      04-14-00680-CV
401 S.W.3d at 684 (internal citation omitted). However, a factfinder may measure a parent’s future

conduct by his or her past conduct in making the best-interest determination. Id.

Best Interest of E.P.-M. and C.M. Jr.

       Christopher, the father of E.P.-M. and C.M. Jr., argues the evidence is insufficient because

there was no evidence of any “child’s best interest” factor except for allegations of sexual abuse

and a Department caseworker’s conclusory testimony that the children were “doing well” with

their aunt. We disagree. Rosemary Flores, a Department caseworker, testified S.P. made an outcry

that Christopher was sexually inappropriate with her. Flores testified “[S.P.] said that [her] mom

would go to work at night, and when [she] would go to work, . . . [Christopher] would come to

her, into her room, and sexually abuse her.” Flores further testified S.P. explained Christopher

“would ejaculate on her breasts, he would ejaculate in her mouth and he would fondle her body.”

Flores testified S.P. stated “this happened every night.” According to Flores’s testimony, S.P. made

an outcry because Christopher would go into E.P.-M.’s bedroom and lock the door, and S.P. did

not want her younger sister to be abused like she was. Flores testified she spoke with Christopher

about the case during her investigation, and he admitted to the conduct alleged by S.P.

       In addition to the above-described evidence, Allysa Ford, a Department caseworker,

testified the children’s placement with their aunt was a long-term placement with the possibility

of adoption. Ford explained E.P.-M. was in therapy along with S.P., and placement with the aunt

would enable them to continue therapy. She also testified the children’s aunt had bonded with the

children, would protect them, and would provide for their needs in the future. Having reviewed

the entire record, we hold the evidence is sufficient to reasonably form a firm conviction or belief

that termination of Christopher’s parental rights is in E.P.-M.’s and C.M. Jr.’s best interest.




                                                 -4-
                                                                                      04-14-00680-CV


Best Interest of S.P.

       Joseph, father of S.P., testified at trial he was serving a twenty-year sentence for aggravated

sexual assault of a child and was not parole-eligible until 2022. He also admitted to having been

previously incarcerated for a sexual assault in 2001 and failure to register as a sex offender in

2005. When he testified about his relationship with S.P., he stated he had maintained

communication with her but had “been away on and off from [S.P.] because of [his] mental

illnesses and stuff.” Joseph further denied all responsibility for not being around to protect S.P.

from repeated sexual abuse.

       Joseph echoes Christopher’s arguments on appeal. Having addressed this argument, we

similarly hold the evidence is sufficient to reasonably form a firm conviction or belief that

termination of Joseph’s parental rights is in S.P.’s best interest.

                                            CONCLUSION

       We affirm the trial court’s judgment.

                                                   Luz Elena D. Chapa, Justice




                                                 -5-